December 10, 2020


                                                       Supreme Court

                                                       No. 2019-132-Appeal.
                                                       (PC 18-6082)



         Mickeda Barnes et al.         :

                    v.                 :

      Rhode Island Public Transit      :
              Authority.




              NOTICE: This opinion is subject to formal revision
              before publication in the Rhode Island Reporter. Readers
              are requested to notify the Opinion Analyst, Supreme
              Court of Rhode Island, 250 Benefit Street, Providence,
              Rhode Island 02903, at Telephone (401) 222-3258 or
              Email:      opinionanalyst@courts.ri.gov,     of     any
              typographical or other formal errors in order that
              corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-132-Appeal.
                                                        (PC 18-6082)



       Mickeda Barnes et al.           :

                 v.                    :

    Rhode Island Public Transit        :
            Authority.


           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Goldberg, for the Court. This appeal came before the Supreme

Court in conference on October 8, 2020, in accordance with an order directing that

the case be decided on the basis of the filings by the parties.1 The plaintiff,

Mickeda Barnes (plaintiff), appeals pro se from the dismissal of her complaint in

the Superior Court pursuant to Rules 12(b)(1), (b)(3), and (b)(6) of the Superior

Court Rules of Civil Procedure. After careful review of the parties’ memoranda,

we are of the opinion that cause has not been shown and that this appeal may be




1
  This matter was scheduled for oral argument on the show cause calendar before
this Court on October 7, 2020. The plaintiff moved for a continuance on
September 25, 2020, which this Court granted, in part. On October 1, 2020, the
Court ordered the case to be decided on the papers.
                                       -1-
summarily decided. For the reasons set forth in this opinion, we affirm the order of

the Superior Court.

                                Facts and Travel

      This case concerns the sufficiency of a 245-page pleading2 that plaintiff filed

in Superior Court against the defendant, Rhode Island Public Transit Authority

(defendant or RIPTA), in 2018.3 The plaintiff was employed by RIPTA as a bus

driver from 2002 to 2016; she has an extensive history of work-related injury

claims against RIPTA and lengthy absences from work. During the pendency of

this appeal, there were at least three workers’ compensation petitions pending in

the Workers’ Compensation Court and four petitions pending in the Appellate

Division of the Workers’ Compensation Court. The plaintiff has filed at least

twenty-five work-related claims against RIPTA since 2008.

      In November 2017, plaintiff filed an action in the United States District

Court for the District of Rhode Island, alleging that defendant discriminated

against her, in violation of state and federal law. Five months later, she filed an

action in Superior Court, alleging that defendant had violated her constitutional

and civil rights, failed to compensate her for workplace injuries, and failed to


2
  While the complaint itself was thirteen pages, it included over 200 pages of
exhibits.
3
 We glean the facts largely from plaintiff’s complaint, documents attached thereto,
proceedings referenced therein, and court records.
                                        -2-
reclassify her position. Thereafter, on April 25, 2018, plaintiff and defendant

executed a settlement agreement and general release of all claims (settlement

agreement) in both actions and “each and every claim or demand of every kind

arising up to the date [plaintiff] sign[ed] [the settlement] agreement[.]” In

exchange for this settlement and release, plaintiff was paid $150,000. The plaintiff

was not satisfied.

      Four months later, despite the settlement agreement, plaintiff filed yet

another complaint—the instant action—in Superior Court.4         The plaintiff now

seeks $2.5 million for RIPTA’s purported failure to compensate her for past

workplace injuries.5 According to plaintiff, RIPTA should have offered her more

money in the settlement agreement; she seeks “a full and complete settlement of all

claims and injuries that are work related to be paid up front * * *.” The complaint

also contains several other vague assertions against defendant, such as alleged

misrepresentations by defendant in order to reduce its medical payments under the

Workers’ Compensation Act. Although the complaint refers to 42 U.S.C. § 1983,

plaintiff failed to assert any specific violations under that statute. The complaint



4
  The other named plaintiffs in the Superior Court action, Sidney Robertson and
Doreen Robertson, are the dependent daughters of plaintiff. They have not joined
in plaintiff’s appeal to this Court, nor have they filed separate notices of appeal.
5
  The plaintiff also sought a lien on RIPTA’s property, which request is not at issue
in this appeal.
                                        -3-
also references the Americans with Disabilities Act (ADA), but does not expressly

assert a claim under the ADA.

      The defendant promptly moved to dismiss plaintiff’s complaint in

accordance with Rules 12(b)(1), (b)(3), and (b)(6) of the Superior Court Rules of

Civil Procedure. RIPTA argued in support of its motion that the Superior Court

lacked subject-matter jurisdiction over the claims set forth in plaintiff’s complaint

because they are essentially workers’ compensation claims. The defendant also

argued that the April 2018 settlement agreement precluded plaintiff from bringing

the remaining claims. In response, plaintiff filed a motion for summary judgment,

and defendant filed an objection, incorporating by reference its memorandum in

support of its motion to dismiss.6

      A hearing on defendant’s motion to dismiss was held on January 9, 2019.

The trial justice, having read plaintiff’s 245-page filing, indicated that she was

having difficulty understanding the nature of the claims. The trial justice asked

plaintiff to articulate, in her own words, the background of the case and what she

was claiming. The trial justice devoted most of the hearing to a discussion with

plaintiff for purposes of discerning exactly what she alleged against RIPTA,




6
  The plaintiff also filed an objection to defendant’s motion to dismiss. On
October 30, 2018, the trial justice entered an order denying, without prejudice,
plaintiff’s motion for summary judgment.
                                        -4-
whether those allegations were properly pled in the complaint, and whether the

matter belonged in the Superior Court.

      After a lengthy and patient colloquy, the trial justice determined that

plaintiff intended to file a claim for breach of contract under the settlement

agreement, a discrimination claim under Title VI of the Civil Rights Act of 1964,

workers’ compensation claims for a traumatic brain injury and a knee injury, and a

“reclassification” claim. The plaintiff stated that she believed she could pursue the

claims in the Superior Court based on advice she received from someone in the

Department of Labor and Training.

      The trial justice granted defendant’s motion to dismiss, stating that

plaintiff’s complaint did not articulate the claims that plaintiff was asserting and

that the complaint failed to adequately inform defendant of the nature of her

claims. The trial justice found that the Superior Court did not have jurisdiction

over the traumatic brain injury and knee injury claims because they were

committed to the Workers’ Compensation Court.            She also found that the

complaint did not properly articulate a breach-of-contract claim and that plaintiff

failed to show that Title VI entitled her to a private right of action. Turning to

plaintiff’s purported reclassification claim, the trial justice was uncertain of the

nature of the alleged injury or whether it was cognizable as part of plaintiff’s

discrimination claim.


                                         -5-
      The trial justice graciously granted plaintiff leave to file an amended

complaint within fourteen days of the hearing to more clearly set forth the breach

of contract, Title VI, and reclassification claims. She informed plaintiff that her

right to amend did not include the right to restate any workers’ compensation

claims. The trial justice warned plaintiff that, if she failed to file an amended

complaint within fourteen days of the hearing, the entire case would be dismissed.

The plaintiff failed to do so.

      On January 18, 2019, the trial justice entered an order memorializing her

decision from the hearing. The order granted plaintiff until January 23, 2019, to

file an amended complaint; otherwise “all her claims are dismissed, with

prejudice.” The plaintiff filed a timely notice of appeal to this Court.

                                 Standard of Review

      “The sole function of a motion to dismiss is to test the sufficiency of the

complaint.” Narragansett Electric Company v. Minardi, 21 A.3d 274, 277 (R.I.

2011) (brackets omitted) (quoting Laurence v. Sollitto, 788 A.2d 455, 456 (R.I.

2002)). “In passing on a Rule 12(b) dismissal, this Court applies the same standard

as the trial justice.” Id. at 278. “We thus are confined to the four corners of the

complaint and must assume all allegations are true, resolving any doubts in

plaintiff’s favor.” Id. “A motion to dismiss may be granted only ‘if it appears

beyond a reasonable doubt that a plaintiff would not be entitled to relief under any


                                         -6-
conceivable set of facts.’” Id. (brackets omitted) (quoting Estate of Sherman v.

Almeida, 747 A.2d 470, 473 (R.I. 2000)).

      Furthermore, “[a] motion under Rule 12(b)(1) questions a court’s authority

to adjudicate a particular controversy before it.” Boyer v. Bedrosian, 57 A.3d 259,

270 (R.I. 2012). “This Court reviews de novo whether a court has subject-matter

jurisdiction over a particular controversy.” Long v. Dell, Inc., 984 A.2d 1074, 1078

(R.I. 2009). “In ruling on a Rule 12(b)(1) motion, a court is not limited to the face

of the pleadings. A court may consider any evidence it deems necessary to settle

the jurisdictional question.” Boyer, 57 A.3d at 270 (brackets omitted) (quoting

Morey v. State of Rhode Island, 359 F. Supp. 2d 71, 74 (D.R.I. 2005)).

                                     Analysis

      On appeal, plaintiff argues that she is entitled to recovery under G.L. 1956

§§ 9-32-1 and 9-32-4 of the Uniform Enforcement of Foreign Judgments Act. The

plaintiff also argues that defendant failed to accommodate her disability under the

ADA. She asserts that defendant owes her workers’ compensation benefits for the

dates that she was unable to work due to injury. The plaintiff also contends that

the settlement agreement did not pertain to work-related injuries or unemployment

issues. She also asserts that the settlement agreement should have been reviewed

by the Attorney General. These claims are without merit.

      We begin by noting that plaintiff has not provided this Court with any


                                        -7-
meaningful discussion of the issues raised on appeal. This Court has consistently

held that “[s]imply stating an issue for appellate review, without a meaningful

discussion thereof or legal briefing of the issues, does not assist the Court in

focusing on the legal questions raised, and therefore constitutes a waiver of that

issue.” Fisher v. Applebaum, 947 A.2d 248, 252 (R.I. 2008) (quoting Wilkinson v.

State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1 (R.I. 2002)). Here,

plaintiff’s arguments on appeal merely mirror the assertions that she made before

the trial justice at the January 9, 2019 hearing. The plaintiff has failed to address

the basis upon which she takes issue with the trial justice’s dismissal of her

complaint, and she has failed to provide any authority in support of her

contentions. Because “a mere passing reference to an argument is insufficient to

merit appellate review[,]” plaintiff’s purported arguments on appeal are waived

under this Court’s raise-or-waive rule. Tondreault v. Tondreault, 966 A.2d 654,

664 (R.I. 2009) (quoting DeAngelis v. DeAngelis, 923 A.2d 1274, 1282 n.11 (R.I.

2007)); see Broccoli v. Manning, 208 A.3d 1146, 1149 (R.I. 2019) (finding the

plaintiff’s arguments waived under the “raise-or-waive rule for failure to

meaningfully develop or discuss what error was committed on the part of the

hearing justice”).

      Notwithstanding these extraordinary deficiencies, our careful review of the

record in this case demonstrates that the trial justice did not err in granting


                                        -8-
defendant’s motion to dismiss. Rule 8(a) of the Superior Court Rules of Civil

Procedure states, in relevant part, that “[a] pleading which sets forth a claim for

relief * * * shall contain * * * [a] short and plain statement of the claim showing

that the pleader is entitled to relief * * *.” In most instances, a plaintiff who files a

complaint in a civil action “is not required to draft the pleading with a high degree

of factual specificity.” Hyatt v. Village House Convalescent Home, Inc., 880 A.2d

821, 824 (R.I. 2005).        However, “the drafter of a complaint has * * *

responsibilities with respect to providing some degree of clarity as to what is

alleged; due process considerations are implicated, and we require that ‘the

complaint give the opposing party fair and adequate notice of the type of claim

being asserted.’” Id. (quoting Butera v. Boucher, 798 A.2d 340, 353 (R.I. 2002)).

      Our review of plaintiff’s 245-page pleading convinces us that plaintiff’s

claims were not properly set forth and failed to provide defendant with adequate

notice of the basis of her assertions. The complaint does not articulate with any

clarity a claim under Title VI, or breach of contract, or for “reclassification,” which

plaintiff alluded to at the January 9, 2019 hearing. Furthermore, to the extent that

these claims are unrelated to workers’ compensation, the settlement agreement

flatly precludes plaintiff from bringing them.        Consequently, the trial justice

properly dismissed the complaint.

      Lastly, the complaint outlines a multitude of work-related injuries and


                                          -9-
alleges that the defendant is responsible for paying the plaintiff’s medical expenses

and compensating her for missed work. However, the plaintiff is barred from

asserting all work-related injury claims in Superior Court.           Subject-matter

jurisdiction is vested in the Workers’ Compensation Court, in accordance with

G.L. 1956 § 28-35-11.7 Indeed, that provision applies “to any and all employees

* * * who are injured or hired in the state of Rhode Island.” Section 28-29-1.3.

Accordingly, those claims were properly dismissed.

                                    Conclusion

      For the foregoing reasons, we affirm the order of the Superior Court. The

record may be remanded to the Superior Court.




7
  General Laws 1956 § 28-35-11 provides that “[a]ll questions arising under
chapters 29 – 38” of title 28 of the general laws “shall * * * be determined by the
workers’ compensation court * * *.”
                                        - 10 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET

                                     Mickeda Barnes, et al. v. Rhode Island Public Transit
Title of Case
                                     Authority.
                                     No. 2019-132-Appeal.
Case Number
                                     (PC 18-6082)

Date Opinion Filed                   December 10, 2020


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Mickeda Barnes, Pro Se
Attorney(s) on Appeal
                                     For Defendant:

                                     Jillian Folger-Hartwell, Esq.




SU-CMS-02A (revised June 2020)